Citation Nr: 1208412	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had active military service from February 1967 to September 1990. 

This appeal originally came to the Board of Veterans' Appeals  (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in St. Petersburg, Florida.  In a January 2011 decision, the Board reopened the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss and remanded the reopened claim for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Sensorineural hearing loss did not have its onset in service and is not related to service.  


CONCLUSION OF LAW

The criteria for service connection of sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in August 2005.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  A VA examination was provided and an opinion obtained which was adequate for adjudicative purposes:  the examiner reviewed the claims file, elicited medical histories from the Veteran, reported all necessary information, and provided an adequate rationale for the opinion expressed.  While the most recent VA examiner did not report the specific results of audiometric testing, finding them unreliable, such results were not critical to his conclusion regarding a possible nexus between current hearing loss and the Veteran's service.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his bilateral hearing loss is due to acoustic trauma during service.  The record demonstrates that he was an aircraft mechanic in the Air Force.  Based on the nature of his service, the Board finds that he was exposed to acoustic trauma in service.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's January 1967 enlistment physical examination does not contain any evidence of complaints, treatment, or diagnoses of hearing loss or tinnitus.  Pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, were recorded as follows:  right ear, 0 (15), 5 (15), 5 (15), 5 (15), and 5 (10); left ear, 15 (30), 0 (10), 0 (10), 5 (15), and 20 (25).

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each set and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

On audiological testing in August 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
15
LEFT
15
5
5
5
10



On audiological testing in July 1976, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
20
10
10
10
20

On audiological testing in September 1977, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
5
5
5
10
10

On audiological testing in September 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
0
0
0
5
10

On audiological testing in November 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
10

On audiological testing in February 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
10
10
5
15
25

On audiological testing in September 1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
10
10
10
10

On audiological testing in March 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
0
5
0
10
15

On the report of medical history completed by the Veteran at his retirement from service in April 1990, he checked "no" next to the question of whether he ever had or now had hearing loss.





On audiological testing on the April 1990 retirement examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
0
5
0
10
15

A December 1990 VA examination report noted that the Veteran "hears well during the examination."  On audiological testing in December 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
30
35
LEFT

30
35
40
45

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  The examiner noted mild sensorineural hearing loss of both ears.

On audiological testing in March 2001, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
25
LEFT
20
25
25
30
35




On audiological testing in April 2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
30
30
LEFT
0
5
10
15
25

A November 2002 audiology examination record noted the Veteran had no history of bilateral hearing loss.  Although testing showed speech recognition of 100 percent in each ear, mild bilateral sensorineural hearing loss was noted in the assessment.  

A VA examination was conducted in January 2006.  The examiner reviewed the claims folder in conjunction with the examination.  The Veteran reported difficulty understanding speech in all environments for the past three years.  He reported exposure to noise from aircraft, with use of hearing protection, both in service and post service.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
65
75
LEFT
50
60
60
65
75

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 76 percent in the left ear.  The examiner noted that the speech recognition tests were in poor agreement with the puretone thresholds, and that responses to the puretone stimuli were inconsistent.  Thus, overall reliability of the testing was noted to be poor.  The examiner stated that in his opinion it was less likely than not that the Veteran's hearing loss was due to military noise exposure, based on the audiometric record that showed "normal hearing around the time he was discharged from the military."

On audiological testing in April 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
35

25
LEFT
30
30
35

20

On VA examination in February 2011, the Veteran reported a history of noise exposure from aircraft in the military and for six years as a civilian, with hearing protection.  The examiner summarized the inservice and post service audiology findings.  He noted that despite repeated attempts and reinstruction, the test results were not reliable and were not suitable for ratings purposes; thus, the examiner did not report the results of the testing.  He noted that the test results were strongly suggestive of a non-organic hearing loss component, and that speech recognition testing results were in poor agreement with pure tone averages, that air and bone conduction thresholds were in poor agreement, and that the Veteran's demonstrated communications abilities were inconsistent with his poor speech recognition scores.  The examiner concluded that it was less likely as not that the Veteran's hearing loss was caused by or a result of military service.  He noted that standard threshold shifts that were not confirmed on retest were not evidence of noise induced hearing loss.  While temporary threshold shifts were evident on a couple of military audiograms, the Veteran's hearing was well within normal limits on his separation examination as well as on the hearing test done one month prior to his retirement; therefor no permanent threshold shift was evident in service with hearing within normal limits at separation.  He also noted that the fluctuating hearing loss with periods of hearing within normal limits per VA standards evident on audiograms since separation is inconsistent with noise induced hearing loss.  Thus, his "clinical opinion that it is less likely as not that any current hearing loss had its onset in service."  He noted that at least some of the current hearing loss is non-organic hearing loss, and that it is possible that other etiologies such as occupational noise exposure, aging, and hypertension had contributed as well.

Based on the 2006 and 2007 audiological testing reports, the Board finds that the Veteran has a bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385).  The issue remains whether service connection is warranted for bilateral hearing loss.  

The record does not demonstrate hearing disability for VA standards during service.  While hearing loss is shown on audiological testing in December 1990, subsequent testing in March 2001 and April 2002 did not show such disability.  Thus, a lasting chronic hearing loss disability was not demonstrated in December 1990.  Additionally, on the January 2006 VA examination, the Veteran reported difficulty understanding speech for only the past three years.  Both the January 2006 and February 2011 VA examiners concluded that the Veteran's current hearing loss was not attributable to his inservice noise exposure.  The February 2011 examination report in particular contains a well-reasoned opinion finding it less than likely that the Veteran's hearing loss was related to noise exposure in service.  The examiner thoroughly reviewed the claims file, administered audiometric testing, and performed a clinical evaluation.  There are no medical opinions of record to contradict the conclusions of the VA examiners.  

The Veteran has asserted that he incurred bilateral hearing loss during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, 451 F.3d at 1336.  

The Board finds that the evidence of normal findings on the 1990 retirement examination, the Veteran's own denial of hearing loss at the time of his retirement from service, and his report of problems understanding speech for only the past three years in 2006, contradicts his assertions that he has had hearing loss since service.  Additionally, both the January 2006 and February 2011 VA examiners noted evidence that the Veteran's responses on audiological testing were not reliable.  Therefore, the statements that he has had a continuity of symptomatology since service are not credible and carry no probative weight.  See Buchanan, supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  As to a causal relationship between service and his current hearing loss, the Veteran is not qualified to offer an opinion because the question of etiology of his hearing loss is not lay-observable and requires medical expertise. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


